NUMBER 13-21-00280-CR

                    COURT OF APPEALS THIRTEENTH

                        DISTRICT OF TEXAS CORPUS

                              CHRISTI - EDINBURG


DEVON KEITH DEBORD,                                                             Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                      On appeal from the 24th District Court
                            of Goliad County, Texas.


                           ORDER OF ABATEMENT

  Before Chief Justice Contreras and Justices Benavides and Tijerina
                          Order Per Curiam

       This appeal was set for oral argument on November 3, 2022. Appellant Devon

Debord has filed an unopposed motion to postpone oral argument. Among the reasons

provided, appellant’s counsel states that she “is currently subject to a grievance that stems

from this case, which has created a conflict.” She asks the Court “to postpone arguments
pending the resolution of said grievance, which is expected to be after the new year.”

       It is unclear to the Court whether this “conflict” means a “conflict of interest,” and if

so, how that bears on counsel’s representation of appellant. Accordingly, the Court grants

the motion to postpone, abates the appeal, and remands the case to the trial court to

conduct a hearing. Within thirty (30) days of this order, the trial court is ordered to conduct

a hearing and issue findings of fact and conclusions of law on whether a conflict of interest

has arisen that would require appellant to obtain new counsel. If such a conflict exists and

it has not been effectively waived by appellant, the trial court should either order appellant

to retain new counsel within a reasonable time or appoint new counsel if appellant cannot

afford to do so. If the trial court determines that new counsel should be appointed, the

name, address, email address, telephone number, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. Finally, the Goliad

County District Clerk is ordered to supplement the appellate record with the trial court’s

findings and conclusions, as well as any other filings or orders pertaining to this issue.



                                                                        PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
25th day of October, 2022.




                                               2